 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11                                                    1:17-cv-00038-AWI-GSA-PC
          JAMAR HEARNS,
12                                                    ORDER GRANTING PLAINTIFF’S MOTION TO
                              Plaintiff,
                                                      EXTEND DISCOVERY DEADLINE FOR
13                                                    LIMITED PURPOSE
                 v.
                                                      (ECF No. 30.)
14
          ROSA GONZALES, et al.,                      NEW DEADLINE FOR PLAINTIFF TO FILE
15                                                    MOTIONS TO COMPEL: MARCH 4, 2019
16                        Defendants.                 NEW DEADLINE FOR ALL PARTIES TO FILE
                                                      DISPOSITIVE MOTIONS: MAY 4, 2019
17

18   I.        BACKGROUND
19             Plaintiff is a former state prisoner proceeding pro se and in forma pauperis with this civil
20   rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s First
21   Amended Complaint filed on February 9, 2015, against defendant C/O Rosa Gonzales on Plaintiff’s
22   claims for retaliation, violation of the Free Exercise Clause of the First Amendment, and Bane Act
23   claim.1
24             On July 16, 2018, the court issued a discovery and scheduling order setting out deadlines
25   for the parties, including a deadline of January 16, 2019 to complete discovery, including the
26   filing of motions to compel, and a deadline of February 14, 2019, to file dispositive motions.
27

28                       1
                           On April 16, 2018, the court dismissed all other claims and defendants from this case, based on
     Plaintiff’s failure to state a claim. (ECF No. 21.)

                                                               1
 1   (ECF No. 27.) On August 31, 2018, the deadline for filing dispositive motions was extended to
 2   March 14, 2018. (ECF No. 29.)
 3          On December 13, 2018, Plaintiff filed a motion to modify the July 16, 2018 discovery
 4   and scheduling order to extend the discovery deadline. (ECF No. 30.) Defendant has not
 5   opposed the motion, and the time for opposition has now expired. Local Rule 230(l).
 6   II.    MOTION TO MODIFY SCHEDULING ORDER
 7          Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 8   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 9   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
10   modification of a scheduling order must generally show that even with the exercise of due
11   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
12   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
13   order fails to show due diligence the inquiry should end and the court should not grant the motion
14   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
15          Plaintiff requests a 90-day extension of the discovery deadline from January 16, 2019, to
16   April 16, 2019, to file one or more motions to compel. Plaintiff asserts that he has received
17   several responses to his discovery requests and finds some of them deficient, and he is currently
18   attempting to resolve the issues by sending meet-and-confer letters to defense counsel. Plaintiff
19   does not expect the letters to resolve the issues and he anticipates filing one or more motions to
20   compel. Due to the approach of the discovery deadline, Plaintiff argues that he will not have
21   time to file a motion to compel before the deadline expires.
22          Discussion
23           On January 9, 2019, Plaintiff filed a timely motion to compel in which he requests further
24   responses to his Request for Production of Documents, Set Two, numbers 1-3. (ECF No. 31.)
25   By this motion, Plaintiff demonstrates that he was able to file one motion to compel before the
26   January 16, 2019, discovery deadline expired. However, Plaintiff has indicated that he may need
27   to file more than one motion to compel and has shown that even with due diligence he cannot
28   meet the court’s discovery deadline. In light of the fact that Plaintiff has already filed one motion

                                                      2
 1   to compel and has not advised the court whether he needs to file more, the court finds good cause
 2   to extend the discovery deadline for 45 days, but not for 90 days. Therefore, the discovery
 3   deadline shall be extended to March 4, 2019, for the limited purpose of allowing Plaintiff time
 4   to file his motions to compel. If Plaintiff requires another extension of the deadline he should
 5   file a new motion before the expiration of the current deadline. The court also finds good cause
 6   to extend the deadline for filing dispositive motions to May 4, 2019, for all parties.
 7   III.      CONCLUSION
 8             Based on the foregoing, IT IS HEREBY ORDERED that:
 9             1.    Good cause appearing, Plaintiff’s motion to modify the court’s July 16, 2018,
10                   discovery and scheduling order, is GRANTED;
11             2.    The deadline for the completion of discovery, including the filing of motions to
12                   compel, is extended from January 16, 2019 to March 4, 2019, for the limited
13                   purpose of allowing time for Plaintiff to file his motions to compel;
14             3.    The deadline for filing dispositive motions is also extended from March 14, 2018
15                   to May 4, 2019, for all parties; and
16             4.    All other provisions of the court’s July 16, 2018 and August 31, 2018 scheduling
17                   orders remain the same.
18
     IT IS SO ORDERED.
19

20          Dated:   January 18, 2019                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                      3
